Citation Nr: 0834993	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  02-17 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran served in the U.S. Army National Guard, including 
a period of active service from April 1959 to October 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for a left 
shoulder injury. In June 2003, the veteran testified before 
the undersigned Veterans Law Judge at a Travel Board hearing.

The Board remanded this case for additional development in 
February 2004 after the additional development was completed, 
and the Board issued a January 2007 decision denying the 
claim. The veteran appealed the decision to the Court of 
Appeals for Veterans Claims (Court). The Court issued an 
order vacating the January 2007 Board decision and remanding 
the claim to the Board. Pursuant to the remand, the Board 
must provide adequate reasons and bases as to whether it 
determined the veteran's statements credible and why it did 
not order an additional medical examination with regard to 
the statements.  


FINDING OF FACT

A left shoulder disability was not diagnosed in service or 
for many years thereafter; and none of the medical evidence 
of record relates the current left shoulder disability to 
service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service, nor may its incurrence or aggravation therein be 
presumed. 38 U.S.C.A. §§ 1110, 5107(b), (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in February 2004 
and August 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. However, the veteran was 
nonetheless so advised by both letters. 

The August 2006 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although the notification obligations were not met before 
initial RO decision in May 2001, the Board finds this timing 
error non-prejudicial since the veteran was afforded an 
opportunity to respond in light of this notice before 
issuance of the September 2006 Supplemental Statement of the 
Case (SSOC). See Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, private medical records, and VA treatment 
records are associated with the claims file. The veteran was 
afforded a VA examination in connection with his claim. 
However, the Board finds that a VA examination is unnecessary 
since as explained in the decision, the preponderance of the 
evidence is against a finding that the veteran injured his 
left shoulder during active service. As such, the RO 
fulfilled its duty to assist. 

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Analysis

The veteran contends that his left shoulder disability is the 
result of an in-service injury. The preponderance of the 
evidence is against a finding that an in-service injury 
occurred, and the claim will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran seeks service connection for a left shoulder 
disability. At the June 2003 Travel Board hearing, he 
testified that while on maneuvers as an assistant gunner, the 
gun recoiled, which caused his shoulder to separate and for 
him to sustain powder burns. He asserted that he has 
experienced problems with his left shoulder ever since this 
reported injury.  

The service medical records do not reflect any complaints or 
treatment relating to the left shoulder. A September 1959 
medical record notes an extensive traumatic scar inside the 
left elbow and upper arms; but there is no record of 
treatment for any left shoulder separation or injury. A March 
1999 private orthopedic examination report notes that x-rays 
showed a little abnormality of the inferior aspect of the 
humeral head, as if the veteran had had an old subluxation, 
but indicated that there was no history of this. The 
veteran's Army National Guard Sergeant reported in September 
2000 that the veteran injured his left shoulder, while 
attending advance individual training on September 15, 1959. 
This statement is not corroborated by any medical records. 
The sergeant also stated that records of personnel orders 
were not kept on file longer than five years. 

The veteran has received treatment since 1999 from the VA and 
private healthcare providers for his left shoulder 
disability. Of principal importance is a private medical 
record, dated April 1999. In this record, the veteran reports 
that he injured his left shoulder in January 1999 and did not 
have any problems with his left shoulder prior to the injury. 
On the section of the questionnaire regarding the origins of 
the injury, it is written "not known" then this statement 
is crossed out to state "army-service" above it. In the 
private medical record, dated April 1999, the examiner states 
that the veteran had a three month history of severe left 
shoulder pain, but could not relate the origins of the pain 
to any incident or injury. After physical examination, the 
examiner diagnosed rotator cuff tendon tear and symptomatic 
AC joint. In recent years, the veteran has sought VA 
treatment for his left shoulder disability.   

The record is inconsistent as to whether an in-service injury 
occurred. It is the Board's fundamental responsibility to 
evaluate the probative value of all evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994). In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran. Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 
1481 (Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence.").  

After carefully considering the entire record, the Board 
finds that the preponderance of the evidence is against a 
finding of an in-service injury. Primarily, the veteran's own 
account in the private medical records shows him reporting a 
left shoulder disability beginning almost forty years after 
the alleged injury. Because this medical evidence was 
generated with a view towards ascertaining the veteran's 
then-state of physical fitness, it is akin to a statement of 
medical diagnosis and treatment, and is therefore highly 
probative of the veteran's medical condition at the time. 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision). Additionally, the veteran's 
service medical records do not reference a left shoulder 
injury. For these reasons, the Board rejects the veteran's 
assertion that he injured his left shoulder in service. 
Caluza, supra.; Madden, supra. Without credible evidence of 
an in-service event, injury, or disease relating to the 
veteran's current left shoulder disability, the claim must be 
denied. 


ORDER

Service connection for a left shoulder disability is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


